Citation Nr: 1503925	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2. Entitlement to service connection for a low back disability. 

3. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression, to include as secondary to service-connected residuals of laryngeal cancer. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of laryngeal cancer. 

5. Whether new and material evidence has been received to reopen a claim for service connection for loss of sense of taste and smell, to include as secondary to service-connected residuals of laryngeal cancer or due to herbicide exposure.  

6. Entitlement to service connection for a left leg disability, to include as secondary to a low back disability. 

7. Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.  

8. Entitlement to a disability rating in excess of 30 percent for residuals of laryngeal cancer.  

9. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965 and from August 1967 to October 1970.  He also had additional periods of active duty for training from July 22, 1962 to August 4, 1962, and from December 16, 1962 to December 29, 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, March 2010, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board has rephrased the Veteran's claim for PTSD, anxiety disorder, and depression as one claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals duplicate records pertaining to his representation.  In a September 2014 statement, the Veteran revoked his attorney's power of attorney.  A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  See 38 C.F.R. § 14.631 (2014).  In December 2014, the Veteran informed VA that he wished to represent himself.  

VBMS also contains a duplicate statement from his wife that is also present in his claims file.  

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The issues of entitlement to service connection for a low back disability, a left leg disability, and a respiratory condition; entitlement to a disability rating in excess of 30 percent for residuals of laryngeal cancer; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence associated with the claims file since August 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

2. Evidence associated with the claims file since March 2010 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3. The preponderance of the evidence reflects that the Veteran has depression and anxiety of service origin to include as a result of his service-connected residuals of laryngeal cancer.   

4. Evidence received since the January 2000 final rating decision denying service connection for loss of sense of taste and smell is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1. Evidence received since the August 2007 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. Evidence received since the March 2010 rating decision that denied service connection for an acquired psychiatric disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

3. The criteria for service connection for an acquired psychiatric disorder, characterized as depression and anxiety, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4. The January 2000 decision denying service connection for loss of sense of taste and smell is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).   

5. No new and material evidence has been received since the January 2000 rating decision which denied service connection for loss of sense of taste and smell; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's petitions to reopen claims for service connection for a low back disability and an acquired psychiatric disorder, given the favorable determinations made below, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the Veteran's petition to reopen a claim for service connection for loss of sense of taste and smell, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  Id.  Prior to initial adjudication, a letter dated in June 2009, satisfied the duty to notify provisions because it defined what constituted new and material evidence.  The Board notes that the June 2009 letter did not inform the Veteran why his claim for loss of sense of taste and smell was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Veteran has not asserted that any prejudice resulted from this omission.  Shinseki v. Sanders, 556 U. S. 396, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  Further, in a claim to reopen, VA is not required to provide notice of the information and evidence required to substantiate the specific elements that were found insufficient in the previous denial of the claim, it is required to "to explain what 'new and material evidence" means," which was accomplished.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also VAOPGCPREC 6-2014 (November 21, 2014).   

The Veteran testified at a hearing before the undersigned in April 2013.  The hearing focused on the elements necessary to substantiate claims for direct and secondary service connection and, through his testimony and his former attorney's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate such claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  Further, the Veteran was asked about any potentially outstanding supportive evidence that could be submitted to substantiate his claims.  The Veteran was not informed of the elements necessary to substantiate a petition to reopen a previously denied claim.  

However, the Board finds that the Veteran was not prejudiced by this omission.  As noted above, the Veteran received a letter in June 2009 that substantially explained what was required to substantiate a petition to reopen a formerly denied claim.  Additionally, the record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claim; hence, he is not prejudiced by the omission of the elements that constitute new and material evidence.  

The Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  In January 2011, the RO attempted to obtain VA treatment records from the Little Rock VA Medical Center (VAMC) from 1969 to 1970 and a negative response was received.  In April 2014, the Veteran's former attorney stated that the Veteran received treatment in service "... at the Little Rock Air Force Base in Jacksonville, Arizona, and not in Little Rock Arkansas," and that the RO had not obtained records from the Little Rock Air Force Base.  The Board notes that the Little Rock Air Force Base is located in Jacksonville, Arkansas, as opposed to in Arizona.  Further, the Board notes that the Veteran's STRs contain his treatment records from the Little Rock Air Force Base.  Therefore, even though the RO requested records from the wrong facility, remand is not required.

At his April 2013 hearing, the Veteran and his former attorney stated that he received psychiatric treatment at a Vet Center, and that VA did not have his complete Vet Center records.  The RO obtained Vet Center records from November 2009 through November 2010 and has not attempted to obtain records from after November 2010.  However, because his claim for service connection for an acquired psychiatric disorder is being reopened and granted, remand not needed to obtain these records because they pertain only to psychiatric treatment and not to his loss of sense of taste and smell.  

VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. §  3.159(c) (2014).  Regardless, he was provided an adequate examination in December 2010.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

II. New and Material Evidence

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A. Low Back Disability

In August 2007, the RO denied the Veteran's claim for service connection for a low back disability on the basis that new and material evidence had not been submitted.  He submitted a timely Notice of Disagreement (NOD) in December 2007.  The RO issued a Statement of the Case (SOC) in August 2008.  The Veteran did not file a substantive appeal.  Accordingly, the August 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

Since the August 2007 denial, the Veteran has newly asserted that he experienced continuity of symptoms since his injury in service.  For example, at his April 2013 hearing, he stated that his back has bothered him "ever since" he fell into a ditch in the Republic of Vietnam.  Presuming the credibility of his statement for the purposes of reopening his claim only, his assertion is new and material.  Justus, 3 Vet. App. at 513.  His claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

B. Acquired Psychiatric Disorder

In March 2010, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder.  On the same day in November 2010, the Veteran's former attorney submitted two separate letters: a timely NOD to the March 2010 rating decision and a request to reopen or reconsider it.  In December 2010, the RO contacted the attorney by telephone to determine whether she intended to file an NOD to initiate the appeals process or reopen the claim.  The attorney stated that she wished to reopen the claim and withhold the NOD.  In December 2010, the Veteran's former attorney submitted a letter confirming the telephone contact and stated, "...I am hereby withdrawing the [NOD] as to the PTSD claim and would like to proceed with reopening the claim instead.  I further understand that [the Veteran] is entitled to file the NOD on the PTSD claim at a later date up to March 17, 2011."  The Veteran's former attorney clearly withdrew the NOD and another NOD was not filed within the applicable time period, and he did not submit new and material evidence within one year of the promulgation of the rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the March 2010 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

Since March 2010, the Veteran submitted a May 2013 favorable opinion from the Dr. Leon O. Brenner Center for Psychological Assessment and Consultation.  The opinion supports a nexus between the Veteran's acquired psychiatric disorder, characterized as depression and anxiety, and his military experiences and resulting service-connected residuals of laryngeal cancer.  Therefore it is new and material and his claim is reopened.  Shade, 24 Vet. App. at 121.  

C. Loss of Sense of Taste and Smell

In January 2000, the RO denied the Veteran's claim for service connection for loss of sense of taste and smell on the basis that it was not well-grounded.  If a denial or dismissal of an issue became final from July 14, 1999, to November 9, 2000, and the issue was denied because the claim was not well grounded, VA must, upon request of the claimant or upon the motion of VA, readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000);VAOPGCPREC 03-2001 (Jan. 22, 2001).  However, the request to readjudicate must have been timely received by November 9, 2002, two years after the enactment of the VCAA.  Pub. L. No. 106-475, § 7(b)(3), (4).  Neither the Veteran nor his representative at the time requested that the claim be readjudicated.  However, in March 2002, the RO informed the Veteran that the VCAA had been enacted.  In March 2003, the RO issued an SOC continuing the denial of his claim.  The Veteran did not perfect his appeal to the Board by filing a substantive appeal.  Accordingly, the January 2000 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

Since that time, additional lay and medical evidence has been received.  Some of it is new, in that it has not been submitted to VA before.  At his April 2013 hearing, the Veteran's former attorney stated that his loss of sense of taste and smell was a residual of his treatment for laryngeal cancer.  This assertion is not new, the RO acknowledged it in its January 2000 rating decision.  

In his May 2009 claim, the Veteran's former representative asserted that the Veteran lost his sense of taste and smell due to his exposure to herbicides in the Republic of Vietnam.  This new theory of causation is not new and material evidence.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the Veteran's former representative simply asserted that his disability was caused by herbicide exposure but no evidence has been submitted to support this theory.  Therefore, his May 2009 assertion is not new and material evidence.  

In December 2010, the Veteran was afforded a VA examination for his loss of sense of taste and smell.  The examiner found that this disability was not caused or aggravated by the Veteran's treatment for his service-connected laryngeal cancer and provided a rationale for his conclusion.  A negative nexus opinion cannot be material because it does not raise a reasonable possibility of substantiating the claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

Also at his April 2013 hearing, the Veteran's former attorney asserted that the medication the Veteran took for his residuals of laryngeal cancer caused his loss of sense of taste and smell.  As noted above, a new theory of causation for the same disease or injury is not the basis of a new claim without evidence supporting the new theory.  Boggs, 520 F.3d at 1336-37.  No such evidence has been submitted.  Therefore, the assertion regarding his medication is not new and material evidence. 

Additional lay evidence has been received since January 2000 that describes the Veteran's symptoms, such as his inability to taste food without adding salt and not being able to smell when something is burning.  Because the Veteran was determined to have loss of sense of taste and smell at the time of the January 2000 rating decision, evidence describing his symptoms is not material.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for loss of sense of taste and smell.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Entitlement to Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  

In April 2011, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed anxiety disorder, depressive disorder, and cognitive disorder, and stated that he did not have PTSD.  The examiner concluded that his psychiatric disorders were "...at least as likely as not caused in a very minor way by exposure to stressors while serving in Vietnam and the military."  The RO asked the examiner to clarify this opinion and in December 2011 she stated, that there did "...not appear to be a 50/50 probability that these mental health conditions were caused by service.  Therefore, although there is an indication of a minor role for military service, ...it is less likely than not that the veteran's anxiety and depression were caused by military service."  The examiner noted that in addition to military stressors, the Veteran's psychiatric problems were caused by a combination of genetic predisposition, maladaptive personality traits, and problems tolerating stress.  

In May 2013 and June 2013, the Veteran was evaluated three times by E. B. and T. W. of the Dr. Leon O. Brenner Center for Psychological Assessment and Consultation.  They concluded that the Veteran experienced a "significant decrease" in his quality of life following his bout with laryngeal cancer and concluded that 

The accumulative data supports the presence of depression, anxiety and health concerns that are at least in part associated with [the Veteran's] medical conditions and his subsequent impairment in functioning ... depression and anxiety are more likely than not caused in a secondary manner by his military experience and the resulting laryngeal cancer and radiation treatment. 

The Board finds that the findings of the VA examiner and E. B. and T. W. are equally probative.  Therefore the Veteran prevails.  See 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Service connection for an acquired psychiatric disorder, characterized as depression and anxiety, is granted.  


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and service connection for an acquired psychiatric disorder, characterized as depression and anxiety, is granted.  

As no new and material evidence has been received, the claim for service connection for loss of sense of taste and smell is not reopened, and the appeal as to this issue is denied.


REMAND

There is an indication that the Veteran's low back disability may be related to his period of military service based upon his assertion of continuity of symptomatology.  An examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  His claim for service connection for a left leg condition secondary to his low back disability is inextricably intertwined with the outcome of his low back disability claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

With regard to the Veteran's respiratory condition, the November 2012 VA examiner found that he had "[n]o active disease."  In an addendum, the examiner stated that there was no "causal relationship between asbestos exposure and [chronic obstructive pulmonary disease]."  However, the record shows that in February 2010, during the appeal period, centrilobular emphysema with calcified nodules was seen on a CT scan of his chest, indicating the presence of a respiratory condition during the appeal period.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  An addendum opinion is needed to address the Veteran's emphysema and any other respiratory disease that was active during the appeal period.  

The Veteran's most recent examination for his residuals of laryngeal cancer was conducted in December 2010.  In November 2011, his former attorney asserted that his condition was worsening over time.  The available evidence is too old for an adequate evaluation of the current condition and a new examination is warranted in this case.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2014).  Further, the Veteran's former attorney argued that the Veteran's symptoms are not adequately described by the rating criteria for residuals of laryngeal cancer because the Veteran chokes and spits when he speaks and that it hurts to swallow.  Referral to the Director of the Compensation Service for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b) (2014).  

A TDIU claim has been reasonably raised by the record as part of the Veteran's increased rating claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The determinations with respect to the issues being remanded will have a substantial effect on the merits of his claim for a TDIU, therefore it is inextricably intertwined and remanded with those issues.  See Harris, 1 Vet. App. at 183; see also Tyrues, 23 Vet. App. at 178.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. In providing the requested opinion, the examiner must address the Veteran's lay assertion that he has experienced continuity of symptoms since his reported fall into a hole in the Republic of Vietnam.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder began during active service; is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

d. IF AND ONLY IF the examiner concludes that the Veteran's low back disability is related to service, provide a diagnosis for the claimed left leg disability.  Then he or she must provide an opinion as to:

i. Whether it is at least as likely as not (50 percent or greater probability) that the left leg disability was proximately due to or the result of the Veteran's low back disability.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the left leg disability was aggravated beyond its natural progression by the Veteran's low back disability.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the November 2012 respiratory examination so an addendum opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. In providing the requested opinion, the examiner must address the Veteran's lay assertion that he has a respiratory condition due to exposure to asbestos or herbicides.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam.  The examiner should also note the February 2010 CT scan which revealed centrilobular emphysema with calcified nodules.  

c. The examiner must provide all applicable diagnoses for the Veteran's respiratory condition(s) that have been present during the appeal period.  The examiner then must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the respiratory disorder began during active service or is related to any incident of service including as due to exposure to asbestos or directly due to exposure to herbicides.

d. It is not sufficient to conclude that the Veteran's respiratory condition(s) is not directly related to herbicide exposure simply because it is not included on the list of presumptive conditions.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his residuals of laryngeal cancer, and their impact on his employability and daily activities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's residuals of laryngeal cancer, and their impact on his employability and daily activities.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Refer the Veteran's claim for an increased rating for residuals of laryngeal cancer to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


